PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/352,151
Filing Date: 16 Apr 2014
Appellant(s): Gerard et al.



__________________
Scott McCollister
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/19/2020.





(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
For the reasons below, it is believed that the rejections of the Office Action dated 5/17/2017 should be maintained.
A) Appellant argues on Pg6 Section A -- Pg7Pr2 that Solhage is non-analogous art
The Appellant is arguing Solhage is not in the same field of endeavor as Appellant’s invention. Specifically that Appellant’s specification discusses dewatering of sludges.
As stated in the previous response of the Advisory Action (dated 7/22/2020), that the analogous art must be either same field of Appellant’s endeavor, OR be reasonably pertinent to the particular problem with which the Appellant was concerned.
The Examiner notes that Appellant’s disclosure Pg1L3-5 indicates – “purification of water and/or dewatering of sludges and/or sediments, to the use of a surface-treated calcium carbonate for water purification and/or dewatering of sludges and/or sediments, as well as to the use of a surface-treated calcium carbonate for reducing the amount of polymeric flocculation aids in water and/or sludges and/or sediments and to a composite material comprising a surface-treated calcium carbonate and impurities originated from different sources obtainable by said process”.
The prior art Meffert – utilizes flocculation for the separation of suspended solids as well as larger particulate suspended solids (i.e. sediments). Gane -- is in the field of reducing amount of organic components in water using surface-reacted natural calcium carbonate, and further indicates the need of utilizing flocculants or flocculating agents to improve the sedimentation or filterability of small particles (See Gane par. [6]). Jeong -- related to characteristics of using treated ground calcium carbonate (GCC) powder and further indicates that the utilization of GCC is widely used in the paper industry (Jeong introduction). Solhage – discloses a process for the production of paper. Within the production of paper, 
Therefore, in light of the combination of references of Meffert, Gane, Jeong and Solhage have been shown to be related and known within the paper industry and to utilize calcium carbonate to further act as a filtering aid (Gane par. [108]); it would have been obvious for one to further look at Solhage’s disclosure to understand that the paper industry was also utilizing polymeric components and calcium carbonates to further flocculate a suspension.
Furthermore, Solhage discloses utilizing a polymer during a water process that contains mineral fillers. Solhage’s utilization of a cationic polymer is utilized for the purpose of drainage and retention aids and help dewater a suspension (Solhage par. [2, 4, 27], abstract). In other words, the drainage and retention aids utilized that helps dewaters a suspension is further separating out a fluid from a component. Similarly, dewatering of sludge and/or sediments is separating a fluid from another component.
Lastly, Appellant’s argument of “The Solhage purpose is to retain materials in the paper being formed, not remove impurities from a solution.” Is akin to Appellant’s disclosure of “purification of water and/or dewatering of sludges and/or sediments”, as purifying water or dewatering of sludges requires the removal of a fluid (i.e. drainage and retention aids help dewater a suspension; Solhage).

B) Appellant argues on Pg8Pr5-Pg9Pr4 that Gane does not disclose polymers that are coated on a surface treated calcium carbonate -- and further points to Pr[111] of Gane, which indicates a preferred embodiment of the disclosure.
The Examiner notes that the passage is in a preferred embodiment, which does not exclude the other components of the disclosure. Gane Pr[108], clearly indicates that the surface-reacted natural calcium carbonate are present as a filtering aid.
Thus, Gane is seen to be a surface-treated calcium carbonate. As Appellant has failed to show how a surface-treated calcium carbonate (STCC) vs surface-reacted calcium carbonate (SRCC) are different components. As Gane indicates that the SRCC clearly adsorbs the impurities and retains the impurity particles if they are too large to pass through the entire filter layer thickness. 
Furthermore, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

C) Appellant argues on Pg9Pr3 that Jeong does not disclose a cationic polymer coated calcium carbonate, and that there is no basis con conclude that either Gane or Solhage teach or suggest use of polymers as coating materials in Meffert. Furthermore, that there is no basis to conclude that polymers useful for retaining cellulose fibers and paper fillers/additives would be useful in precipitating impurities in sludge.
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner further notes that Meffert indicates utilizing a support coating Meffert Pg7Pr1, Pg11Pr3. 
Utilizing Gane/Jeong indicates the importance of utilizing the diallyldialkyl ammonium salt. While Solhage par. [28-30] indicates the usage of a cationic polymer within the positive charge density may be utilized in drainage and retention aids. As previously indicated above, the drainage and retention benefit has been discussed to show its usage in dewatering (i.e. separating out water from another thing) (See Response to Argument section A)).
Thus, it is clear that the combination as a whole provides sufficient support as to why Solhage teaches or suggests the use of polymers as a coating material.

D) Appellant argues on Pg10Pr3-Pg11Pr1 that the polymer coating is required to be a homopolymer.
In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., that the polymer coating is required to be a homopolymer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant’s claim 40 recites “subsequently treated with at least one cationic homopolymer based on diallyldialkyl ammonium salt monomer units”. However, Appellant is suggesting that the homopolymer required must only be a homopolymer. Furthermore, Appellant’s claim 40 recites the transitional phrases comprising. The transitional phrase "comprising", define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. The determination of what is or is not excluded by a transitional phrase must be made on a case-by-case basis in light of the facts of each case.
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
Additionally, Solhage may indicate that there are a first, second, and third polymers. However, Pr[55, 53] of Solhage indicates that the polymers can be added separately. This does not indicate that the individual components of the first/second/third polymer cannot be a homopolymer, as indicated, in Pr30,33,~43 suitable monomers; Pr40 homopolymerized.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        
Conferees:
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779       
                                                                                                                                                                                                 /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.